 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOMPATCI MANAGEMENT                                No. 2:17-cv-02399-KJM-AC
      SOLUTIONS,
12
                           Plaintiff,
13                                                       ORDER
              v.
14
      VENSURE HR INC., et al.,
15
                           Defendants.
16

17

18                  In an order filed by the court on September 11, 2018, a status conference was set

19   for October 11, 2018, and the parties were instructed to file a joint status report at least seven (7)

20   days prior to the conference. ECF No. 28. On October 5, 2018, the status conference was

21   continued to Nov. 1, 2018. ECF No. 32. The parties filed their joint status report on October 4,

22   2018, but there was no appearance by Benjamin Mason, counsel for defendants, at the November

23   1, 2018 conference.

24                  Accordingly, defendants’ counsel is ordered to show cause within 7 days of the

25   filing date of this order, why counsel should not be sanctioned in the amount of $250.00 for

26   failing to appear.

27   DATED: November 2, 2018.

28                                                           UNITED STATES DISTRICT JUDGE
                                                         1
